


109 HR 5998 IH: To provide for livable wages for Federal Government

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5998
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Gutierrez (for
			 himself, Mr. Hastings of Florida,
			 Mr. Nadler,
			 Mr. Cummings,
			 Ms. Corrine Brown of Florida,
			 Mr. Strickland,
			 Mr. Sanders,
			 Mr. Owens,
			 Mr. Thompson of Mississippi,
			 Mr. Capuano,
			 Mr. McGovern,
			 Mr. McNulty,
			 Ms. Waters,
			 Ms. Schakowsky,
			 Mr. Evans,
			 Mr. Fattah,
			 Mr. Hinchey,
			 Ms. Baldwin,
			 Mr. Lantos,
			 Mr. Jackson of Illinois, and
			 Mr. Tierney) introduced the following
			 bill; which was referred to the Committee
			 on Government Reform, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for livable wages for Federal Government
		  workers and workers hired under Federal contracts.
	
	
		1.Short titleThis Act may be cited as the Federal
			 Living Wage Responsibility Act.
		2.Poverty-level
			 wage
			(a)General
			 RuleNotwithstanding any other law that does not specifically
			 exempt itself from this Act and except as provided in subsection (b), the
			 Federal Government and any employer under a Federal contract for an amount
			 exceeding $10,000 (or a subcontract under such a contract) shall pay to each of
			 their respective workers—
				(1)an hourly wage (or
			 salary equivalent) sufficient for a worker to earn, while working 40 hours a
			 week on a full-time basis, not less than the amount of the Federal poverty
			 level for a family of four (as published in the Federal Register by the
			 Department of Health and Human Services under the authority of section 673(2)
			 of the Community Services Block Grant Act (42 U.S.C. 9902(2))); and
				(2)an additional
			 amount, determined by the Secretary based on the locality in which a worker
			 resides, sufficient to cover the costs to such worker to obtain any fringe
			 benefits not provided by the worker’s employer.
				(b)ExemptionsSubsection
			 (a) does not apply to the following:
				(1)A
			 small-business concern (as that term is used in section 3 of the
			 Small Business Act (15 U.S.C.
			 632)).
				(2)A
			 nonprofit organization exempt from Federal income tax under section 501(c) of
			 the Internal Revenue Code of 1986 (26 U.S.C. 501(c)), if the ratio of the total
			 wages of the chief executive officer of such organization to the wages of the
			 full-time equivalent of the lowest paid worker is not greater than 25 to
			 1.
				(c)Retaliation
			 ProhibitedIt shall be unlawful for any employer subject to
			 subsection (a) to terminate or suspend the employment of a worker on the basis
			 of such worker’s allegation of a violation of subsection (a).
			(d)Contract
			 RequirementAny contract subject to subsection (a) shall contain
			 a provision requiring the Federal contractor to ensure that any worker hired
			 under such contract (or a subcontract thereof) shall be paid in accordance with
			 subsection (a).
			3.Enforcement by
			 Secretary
			(a)In
			 GeneralIf the Secretary determines (in a written finding setting
			 forth a detailed explanation of such determination), after notice and an
			 opportunity for a hearing on the record, that a Federal contractor (or any
			 subcontractor thereof) subject to section 2 has engaged in a pattern or
			 practice of violations of section 2, the following shall apply to such Federal
			 contractor:
				(1)Contract
			 cancellationAfter final adjudication of a pattern or practice of
			 violations, the United States may cancel any contract (or the remainder
			 thereof) with the Federal contractor that is a part of the pattern or practice
			 of violations.
				(2)RestitutionA
			 Federal contractor whose contract is canceled under paragraph (1) shall be
			 liable to the United States in an amount equal to the costs to the Government
			 in obtaining a replacement contractor to cover the remainder of any contract
			 canceled under paragraph (1).
				(3)Contract
			 ineligibilityAfter final adjudication of a pattern or practice
			 of violations, the Federal contractor shall be ineligible to enter into,
			 extend, or renew a contract with the United States for a period of five years
			 after the date of such adjudication.
				(4)PublicationNot
			 later than 90 days after final adjudication of a pattern or practice of
			 violations, the Secretary shall publish in the Federal Register a notice
			 describing the ineligibility of the Federal contractor under paragraph
			 (3).
				(b)Safe
			 HarborSubsection (a) shall not apply if—
				(1)the Federal
			 contractor has entered into a consent agreement with the Secretary with regard
			 to a pattern or practice of violations of section 2 and has paid to any
			 aggrieved workers all wages due them, to the satisfaction of the Secretary;
			 or
				(2)the Secretary
			 determines, after consultation with the affected Government entity, that
			 cancellation or debarment under subsection (a) would not be in the best
			 interests of the Nation or of such Government entity.
				(c)Judicial
			 ReviewAny Federal contractor aggrieved by an adverse
			 determination of the Secretary under subsection (a) may seek review of such
			 determination in an appropriate court.
			4.EmergenciesThe President may suspend the provisions of
			 this Act in times of emergency.
		5.Private right of
			 action
			(a)ActionA
			 worker aggrieved by a violation of section 2 may, in a civil action, recover
			 appropriate relief. A civil action under this section shall be filed not later
			 than 2 years after the commission of such violation. A civil action may not be
			 brought under this section if an employer subject to section 2 has paid or
			 reinstated the worker as a result of an administrative action under section
			 3.
			(b)ReliefIn
			 this section, the term appropriate relief means—
				(1)injunction of a
			 violation of section 2;
				(2)actual damages or,
			 if the court finds that the employer willfully violated section 2, three times
			 actual damages;
				(3)reasonable
			 attorney fees and the costs of the action; and
				(4)any other relief
			 the court deems appropriate in the circumstances of the case.
				6.RulemakingThe Secretary shall make rules to carry out
			 this Act, which shall take effect not later than 120 days after the date of
			 enactment of this Act.
		7.DefinitionsIn this Act:
			(1)The term
			 employer means a person who has economic power to set a worker’s
			 terms and conditions of employment, regardless of the formality of an
			 employment relationship.
			(2)The term
			 fringe benefits means—
				(A)medical or hospital
			 care or contributions to a health insurance plan;
				(B)contributions to a
			 retirement plan;
				(C)life
			 insurance;
				(D)disability
			 insurance; and
				(E)vacation and
			 holiday pay.
				(3)The term
			 Secretary means the Secretary of Labor.
			
